Citation Nr: 0426499	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  98-17 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a right inguinal hernia repair with residual nerve 
entrapment syndrome of the right femoral nerve.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1950 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran a disability rating in excess of 10 
percent for his service-connected right inguinal hernia 
repair.  He subsequently perfected an appeal of this issue.  
The veteran originally requested a personal hearing before a 
Veterans Law Judge, but in an October 1999 written statement, 
he withdrew his hearing request.  

In an October 1993 rating decision, the veteran was awarded a 
20 percent rating for this disability, effective from April 
1991.  However, because there has been no clearly expressed 
intent on the part of the veteran to limit his appeal to 
entitlement to a specified disability rating, the VA is 
required to consider entitlement to all available ratings for 
that disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Accordingly, this issue remains in appellate status.  

The veteran had also perfected an appeal of the RO's denial 
of service connection for a right testicle disability.  
However, in a May 2003 rating decision, the veteran was 
awarded service connection for a right testicular orchialgia.  
Because the veteran was awarded service connection for this 
disability, it is no longer on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The veteran's appeal was originally presented to the Board in 
May 2000 and again in March 2001.  On each occasion, it was 
remanded for additional development.  It has now been 
returned to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran is status postoperative right inguinal hernia 
repair, with nerve entrapment syndrome, with no recurrent 
inguinal hernia noted on objective examination.  

3.  The veteran's nerve entrapment syndrome of the right 
femoral nerve is characterized by some loss of sensation in 
the right leg, but no loss of muscle strength or function.  


CONCLUSIONS OF LAW

1.  The criteria for the award of a separate 10 percent 
disability rating for the veteran's right inguinal hernia 
repair have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.31, 4.114, Diagnostic Code 
7338 (2003).  

2.  The criteria for the award of a disability rating in 
excess of 20 percent for the veteran's nerve entrapment 
syndrome of the right femoral nerve have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.31, 4.114, Diagnostic Code 8526 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the October 1992 
Statement of the Case, the various Supplemental Statements of 
the Case, and the Board's May 2000 and March 2001 remands, he 
has been advised of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain.  The veteran has 
reported that he receives medical care at the VA medical 
centers in Decatur and Atlanta, GA, and these records were 
obtained.  Private medical records have also been obtained 
from Open MRI of Atlanta, Resurgens Healthcare, B.S., M.D., 
and C.R.A., M.D.  The veteran has not otherwise identified 
any additional evidence not already associated with the 
claims folder that is obtainable.  Finally, he has been 
afforded recent VA medical examinations in conjunction with 
his claim; for these reasons, his appeal is ready to be 
considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes VA to make a 
decision on a claim before the expiration of the period 
during which the veteran may submit any additional evidence 
necessary to substantiate his claim.  This change was made 
effective from November 9, 2000.  Veterans Benefits Act of 
2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 2003).  
In the present case, the appellant was first sent a letter in 
March 2001 detailing the evidence that was necessary to 
substantiate his claims.  The appellant has had over a year 
since this letter was issued to submit additional evidence, 
and he in fact has done so; therefore, there is no indication 
that further delaying adjudication of the appellant's appeal 
would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[U.S. Vet. App. 01-944 (June 24, 2004)], in which the Court 
held that 38 U.S.C.A. § 5103(a) requires VA to provide notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claim on appeal in September 
1992, prior to the passage of the VCAA and the modifications 
to 38 U.S.C. § 5103(a) therein.  Subsequent to that initial 
decision and the passage of the VCAA, VA has provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions, most recently in April 
2004, in light of the additional development performed 
subsequent to September 1992.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

The veteran seeks a disability rating in excess of 20 percent 
for his service-connected residuals of a right inguinal 
hernia repair, with nerve entrapment syndrome.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2003).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2003).  

In general, inguinal hernias are rated under Diagnostic Code 
7338, which provides a 10 percent disability rating for a 
postoperative recurrent hernia that is readily reducible and 
well supported by a truss or belt.  A 30 percent rating is 
warranted for a small, postoperative recurrent, or unoperated 
irremediable hernia that is not well supported by truss, or 
not readily reducible.  A 60 percent disability rating is 
warranted for a large, postoperative, recurrent hernia, that 
is not well supported under ordinary conditions and not 
readily reducible, when considered inoperable.  A 10 percent 
disability rating may be added for bilateral involvement, 
provided that the second hernia is compensable.  The more 
severely disabling hernia is to be evaluated, and 10 percent 
added for the second hernia, if the latter is of compensable 
degree.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2003).  

The Board notes that certain criteria for the evaluation of 
abdominal disabilities, found at 38 C.F.R. § 4.114, were 
modified, effective from July 2, 2001.  See 66 Fed. Reg. 
29488 (2001).  Generally, when a law or regulation changes 
while a case is pending, the version most favorable to the 
claimant applies, absent legislative intent to the contrary.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997).  Revised 
statutory or regulatory provisions, however, may not be 
applied to any time period before the effective date of the 
change.  See 38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 
3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  Nevertheless, Diagnostic Code 7338 was not among the 
modified criteria; therefore, no special consideration of the 
veteran's appeal under the Dudnick holding is required.  

By an October 1993 rating decision, the veteran was awarded a 
20 percent rating under Diagnostic Code 8526, for impairment 
of the anterior crural nerve (femoral).  The medical evidence 
in this case confirms nerve entrapment syndrome of the right 
femoral nerve as among the veteran's residuals of his right 
inguinal hernia repair.  Under Diagnostic Code 8526, a 20 
percent rating is assigned for moderate incomplete paralysis 
of the femoral nerve, and severe incomplete paralysis 
warrants a 30 percent rating.  Complete paralysis of the 
quadriceps extensor muscles warrants a 40 percent rating.  
38 C.F.R. § 4.124a, Diagnostic Code 8526 (2003).  

Finally, the Board notes that VA may award separate 
disability ratings for impairment that is not duplicative or 
overlapping with the symptomatology of any other disability.  
See Esteban v. Brown, 6 Vet. App. 296 (1994).  

When the veteran was initially examined by VA in July 1991, 
he reported intermittent pain in the lower right abdomen.  He 
also reported some numbness in the lower extremities 
following his surgery.  His hernia initially began during 
military service, and he underwent surgical repair at that 
time.  No subsequent hernia surgery was reported.  On 
objective examination, he had no current hernias.  However, 
he had a well-healed, almost imperceptible 13cm surgical scar 
in the right lower quadrant.  Some hypesthesia of the right 
lower quadrant below the veteran's scar was also noted.  The 
final diagnosis was status postoperative right inguinal 
hernia repair, with residual hypesthesia.  

On a second VA examination in August 1992, he again reported 
right lower quadrant pain, along with some numbness of the 
right leg.  On physical examination, he had a small ventral 
hernia that was easily reducible.  When he was seen in August 
1993, his surgical scar was again characterized as well-
healed.  However, no hernia was present at that time.  

The veteran was next examined by a VA physician in October 
1997.  He reported "excruciating pain" from this damaged 
femoral nerve.  Pain medication didn't provide much relief.  
On physical examination, the veteran's scar was well-healed 
and nontender, with some hypesthesia in the area around the 
scar.  No recurrence of the veteran's hernia was noted.  

In June 1998, the veteran was again examined by VA.  He 
continued to report chronic pain in the right lower quadrant, 
with occasional numbness.  On objective examination, he had 
some decreased sensation of the right thigh, but his motor 
functions of the lower extremities were within normal limits.  
His reflexes were also normal.  No generalized muscle 
weakness or wasting was observed.  

When he was next examined in July 2000, he continued to 
report pain of the abdomen.  On objective examination, his 
abdomen was soft and nontender, with no masses or 
organomegaly present.  His surgical scar was well-healed.  No 
recurrence of his hernia was evident.  

A July 2000 private examination report revealed the veteran's 
abdomen to be within normal limits, with no ascites, 
superficial veins, or tenderness.  His surgical scar was 
described as well-healed.  No hernias were present at that 
time.  Neurological evaluation revealed some loss of 
sensation in the medial aspect of the veteran's right inner 
thigh.  However, motor function was normal, and his muscle 
strength was 5/5.  Deep tendon reflexes were also normal 
bilaterally.  Right femoral neuropathy was diagnosed.  

The veteran was most recently examined by VA in April 2003.  
He again reported recurrent pain in the right lower quadrant.  
On physical examination, the veteran walked with a normal 
gait and posture.  His abdomen was soft and nontender, and 
his right inguinal hernia surgery scar was well-healed.  
Neurologically, his deep tendon reflexes were 2+ at the 
ankles and 2+ at the knees.  Some hypesthesia to pinprick, 
vibration, and cold sensation was evident along the right 
leg.  The examiner confirmed that the veteran has impairment 
of the right femoral nerve.  

The veteran has also sought regular VA outpatient treatment 
for his residuals of a right inguinal hernia repair.  He has 
consistently reported abdominal pain in the right lower 
quadrant, as well as numbness of the lower extremities which 
occasionally reached to his right heel.  

When the veteran was awarded a 20 percent rating under 
Diagnostic Code 8526 in October 1993, this award was based on 
moderate impairment of the right femoral nerve, according to 
the rating decision.  However, because the veteran continues 
to experience impairment unrelated to his right femoral nerve 
damage and due to his status postoperative right inguinal 
hernia repair, and the symptomatology associated with his 
hernia does not overlap with that of his femoral nerve 
damage, he is eligible for both a 10 percent rating under 
Diagnostic Code 7338, as well as a 20 percent rating under 
Diagnostic Code 8526.  See Esteban, supra.  Therefore, a 
separate rating of 10 percent is assigned under Diagnostic 
Code 7338 for the veteran's right inguinal hernia repair.  
This separate rating is granted in recognition of the fact 
that the veteran's initial right inguinal hernia required 
surgical repair during military service, and he continues to 
be in a postoperative status.  

The Board is also cognizant that another separate disability 
rating may be assigned for scars that are poorly nourished, 
with repeated ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function.  See 
Esteban, supra; 38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7803, 7804, 7805 (2003).  In the present case however, while 
the veteran has a surgical scar of the abdomen resulting from 
his 1950 right inguinal hernia repair, this scar has been 
described as well-healed and nontender on all medical 
examinations of record since the initiation of this appeal.  
Overall, no specific impairment has been directly attributed 
by a medical examiner to the veteran's scar.  Accordingly, 
the preponderance of the evidence is against another separate 
disability rating at this time for scar of the abdomen.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
rating in excess of 20 percent for the veteran's nerve 
entrapment syndrome, and against a rating in excess of 10 
percent for the remainder of his residuals of a right 
inguinal hernia repair.  

Considering first entitlement to a disability rating in 
excess of 10 percent under Diagnostic Code 7338, the Board 
notes that while the veteran has undergone numerous medical 
examinations, both VA and private, during the pendency of 
this appeal, only one examiner has noted a current hernia.  
This hernia, noted on examination in August 1992, has not 
been noted on subsequent examination.  Additionally, this 
ventral hernia was small and easily reducible.  Because this 
hernia was not recurrent, that is, it was not seen on 
subsequent examinations, the criteria for the award of a 30 
percent rating under Diagnostic Code 7338 are not met.  While 
the veteran has consistently reported pain of the right lower 
quadrant due to his right inguinal hernia disability, the 
Board notes the veteran has already been awarded a 10 percent 
rating for this symptomatology.  He has not otherwise 
demonstrated either a small recurrent postoperative hernia or 
an unoperated irremediable hernia not well supported by a 
truss.  Because the preponderance of the evidence is against 
an increased rating of 30 percent, such a rating is denied.  

The preponderance of the evidence is also against an 
increased rating of 30 percent under Diagnostic Code 8526 for 
the veteran's nerve entrapment syndrome of the right femoral 
nerve.  While the veteran's pain and numbness of his right 
thigh have been confirmed on objective examination, the 
remainder of the evidence does not suggest his injury is 
equivalent to severe impairment of that nerve.  He is able to 
walk on his own, with a normal gait and posture, and does not 
exhibit any loss of motor strength or function of the lower 
extremities.  Additionally, his most recent VA examination 
revealed his deep tendon reflexes to be 2+ at both the knees 
and ankles.  Therefore, the preponderance of the evidence is 
against a finding of severe neurological impairment, for 
which a 30 percent rating would be warranted.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's right inguinal hernia repair and 
related residuals have themselves required no extended 
periods of hospitalization since the initiation of this 
appeal, and are not shown by the evidence to present marked 
interference with employment in and of themselves.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disabilities are unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the evidence supports the award of a separate 
rating of 10 percent under Diagnostic Code 7338 for the 
veteran's status postoperative right inguinal hernia repair.  
However, the preponderance of the evidence is against a 
disability rating in excess of 20 percent for the veteran's 
nerve entrapment syndrome of the right femoral nerve.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A separate disability rating of 10 percent for the veteran's 
right inguinal hernia repair is granted.  

A disability rating in excess of 20 percent for the veteran's 
nerve entrapment syndrome, a residual of his right inguinal 
hernia repair, is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



